440



   OFFICE    OF THE ATTORNEY          GENERAL      OF TEXAS
                             AUSTIN




Hon. Y. 3. ooar
Countq nttornoy
Blaaoo County
Johnron City, Terer
Desr sir:



            This will aoknowled


            Y9u.r le8ter    re

    partmat      r0r

                                                s ?aalntalned
                                                are per aa-

                                       00 la raid tund,
                                       .OO bond, zad in-
                                  ax WOE   voted    by the
                                  Ccunty   0r   BlaAOO.




         Vha departmat  pacssd on this questioa
    f;~me am shown la your letter dated Feb. 6,
              me   cCUnty    cdII8iOAer     Or meOiAOt NO.
    3 do& not      think    thet your.rullagir       corroot,
                                                               441



Bo-. t. B. Gem, Page 2 -

   as ha ha8 been advised by prirete counsel
   that it ir nat Qorraot, and that t&a Cmnty
   fhmlasioner's Court hae th8 ri@t   to use a
   pert oi aaid nooef in Co.z&issioner'sPracinat
   tk~~k~;teefor building end rYrintalaiagroeda
          .
        *I an asndiq you herewith a copy ot the
   order of the CuztiasionernCourt on Nomzbar
   lath, 1934 in this matter, in wkioh.said &lea-
   tion nna bald and notice thereor given tuhafbr
   the prmialone of soa. 9 Art. 0 or the Con-
   atitutlon of the Stats o# Texas, and ortlale
   6790, Chapter 4, Titlel16, Rvoiovd Statutea
   or 1923.
         Vreoilict B'o.three nom hae a grojeat
   proooodlag in road buildi.qi:by ?T.3.~. crndit
   needs from WAS7 to sssist in said iC?ojeot iA
   boildina said road8 aad PaintafnlnG them. The
                      ecarered
    que8tion he mi;;lta               is:
         *Can the c~srio~erm    court 0r Euuwo
      legally per&t the Cd6sionar     OS Yreainot
     Ho.    three    to usb a part   of   ttiia zxm6~ in
     the  blllding of said road8 In said pre-
      alnat by the U.P.4. Erojeot?
          Vhir, matter wa8 gamed on by i’h. Z. Fan-
    nbg and Srundy 'i;illianm, pour esaistantr,
    iormrly   on Feb. 6, 1940.
         *AB pts will @IO rrtm the order dated
    Xov. 12, 1930 that the purpose of ttia tas
    wa8 Sor buildkg aad rPeitztaininCt&e publid
    roads of said 316~00 Cmnty, Texs?S,hence
    the Cmmissioner of mscinct Xo. t&so waztr
    to ~ADW if he wotaldbe psmltttd  t3 URN a
    psrt or said noaey in building and maintain-
    iAs   roedo 0r said prwaot        x0.   L5 under   the
    If.P. A. Projeot now in probpess          in Bald Pre-
    oinat xo..Three."
           On Feb.    6, 1940, In our optfiionHo. O-1844, iA
                                                             442-




Hoq. V. B. Ooar, Page 3

t?nmer to the followin& pueationt
         *Can the Conmissionsrs~Court of Rlaaoo
    County'legallyloan $1500.00 trm the Blanoo
    County Special Right-of-rayFund to Road Prs-
    oinot No. 3P”
it w IS held that *the Cotxaiauloners'    Court or Slanoo
Coun ;y oannot lawfully loan the $1300.00 taken from
the llancoCounty Special Right-of-XapFund to Aoed
Prea sat X4. 3-.    titer aamfully reoonslderingt&o
abov I amtloned question aad the taats as preuentod
theer Iwith, we have oonoladed that opinion   Xo. O-1844
uorrtotly anavmrs the sjmolfia question stated above.
Eoxe ret,in asZi% for a reoonsiderationof this
ogiA.oA a dlfietsnt question 18 askad and additional
ioctt are presented,   which were not ooneidersd~inthe
OriC:.nd OpiAiOA.
         As stated in cur letter, w:&h is quoted
                       r
above, there is about ~24OC.OO  in the Blanc0 County
Speoial Road Fund, w>lch is znaintainsd by a five cent
tax per hundred dollars per aMum. There 18 now about
$lBOO.cO in sold fuad, after the payment of a $5OO.OO
bond, and interest is paid. This tax walltoted by
the OitiZOAS0r the entiro oounty 0r BLaAoo.
         The qusetion as now praasnted la 5s hollows:
         *Can the Comissloners  Court of Blanoo
    logally psmit the Caamiaaioneror m3ci3ot
    Ho. thrm to uss a prt OS this mnsy in the
    building of said roads in said precinct by
    the PI. 2. A. Projsot?*

         seotlon   9 or Artiolo   8 or the Stats Constitu-
tion reads as   r0110wst
         me    State tax 03 prctperty,exoluaire or
    the tar-neaessaryto pay the publia debt, and
    or t'%etaxes prorlddedSor the bsasfit of the
    public trS8 sohoofs, ahall never erceod thlrty-
    five cants or&the aA6 huAdrad dollar8 valuation;
    and no county, city or town shall levy more
                                                          443


HOG. v.   a. c-r,   hi73   4

    then tnenty-Sirecents for alty or county
    pw’,5oses,a2a not exceeabg rirttte3 cants
    far roads and briQ?es, and not sxceedlq rift
    taen cents to pay Jurors, on the ona hundred
    dollnrs valuotlon, except ror the ,?ayzmntof
    debts incurredarlor to the ado9tIon of the
    awn&eat C8ptedttr 23th 1283; and fm the
    erection of pub110 build&s, streets, 3ewera,
    water works and other penauent Improvements,
    not to exoeoa txmty-rive cents on the one
    hundred dollars oeluatlon, In any one year,
    end ercept 88 i8 In this Constitutionotherwise
    prorlded; and the Legislature iunurp
                                       aleo autbor-
    Ize an additionalannual ad valoren tax to be
    levied and colloated ior the further nalntenance
    02 pub110 roads; provided, t&it o ?saJorlty
    or the ~daziriea property  tax-pagily:YOt8X-S
    of the caznty ootlng at an elsotlon to be held
    for  thot purpose shall vote such tax, not to
    exceed rirteen cents 02:the one imndred dollars
    valuation of the property subject to tnxatlon
    in suah oountp.   And the Le&lsZdturomay pas8
    local la&s for the ~alntenance or the SublIo
    roads and bI&ways, without the local ilotics
    required for a?ocIal or loesl lairs. (Sea. 9,
    Art. a, adopted election lrorenber t, 1906;
    3roolanatfon Ji3uary 7, 1907.)'
         .%rtlale6790, Vernon’s Annatoted ClrIl Stat-
utes reads as r0llms:
           *The ooxif:~sios3rs aourt shall order 8n
    eleotio3 upon presentationto it at any regu-
    lar session or a petItIon sIgned by two hundred
    ~u~iiriea    voters and property tax yapere or the
    county, or a 3etItIo3 of arty person8 So qual-
    fried    13 any politfaal subdivisionor defined
    dlstrlot 0r the oounty, requesting said court
    to order an eleatlon to deternine whether eaid
    court shall lerp upon the property within mid
    territory    a roed tax not to exceed fifteen cents
    on the one hundred dollars worth of groptrty,
    under the provIsIons of the azzendmnt or 1239
    to the Constitution    oi the State of Texas,
                                                              444


Eon. V. B. Ooar, f’a~o5

     ado#,ed in 1890. Snla aomt say aot on suah
     petition   without notice; end nay zake an
     order ior szoh eleation, flxlng the amount
     to be.larled, not to exceed fiftaen     cents on
     the one hundred dollars, the eleatlon to take
     place of any tine thereafter,not less than
     twenty nor zmre than nhety dcye irou the slate
     0r making the order thorefor. Upon a petl-
     tioa a:gned by a uajority of tho qualified
     tax pay1zz.g voters of any portion of any county
     or of any polltioal subdirlslonor any aounty,
     to said aaurt req.wLting    that such portion of
     oald comty or polltlcal subdivision shall be
     oreated as a derlned dlstrlot, the said court
     ahall declare 6uuh territory a defined dir-
     trlot aa apead the order ror same upon the
     tinuter   or oaid court; provided the petitioa
     aroresala shall derice by metes and bound8
     the territory    desired to be 80 incorporated
     la suoh def’kied dIetrIot.*
                The orUer   of the ooxznbaioner6~
                                          court bearing
date of ??ovexaber12, 192Q, ordering an electian to be
held for the purpose or aetetiing    whether or not a
spealal road tax of five cents on the one hundred aol-
lars worth of gropertp skould be lerlea upon all the
property oi Blaneo County, Texan, subject to taxatloa,
Sor the :-urpoee or building and maintaining the publfo
roads in said county was held under the provisions   of
Section 9, Artlole 9 or the Co1L8tIttltlOn0r Terar end
4kticle 0790, end rehaa as roii0398:
    %?ECiAL EOAD TAX XXTICN,              Borezaber12, 1930
         *On this, th.elEth day of November, A.D.
    1930, this aourt be&   13 regular seasion,
    nith all zenbars thereof being present,  uaae
    on to be considered the petition ,of ifape Smith
    and Two EUndred Berenty-thme ;273).&hers, re-
    property tsz p@.ng voters of Bl63eo County,
    T~sis, praying that an elz+ationbe held within
    and ror Blanoo County, TOXE.S, to doternine whether
    or not a meclel roaa tax of Fin, Centa on the
    One Zundreb ($100.00)Doll&m worth of property
    siiallbe levied upon all the poperty or Blanoo
                                                       445



lion.V. B. Dear, Page 6

   County, Taaa, aubjeat to taxation, for the
   purgoee of build- nnd zmlntainln$ the publie
   mea   l.ri said al8nco   county, Texas.
          “And It appearing to the acurt that said
   petition   Is, signed by the required number of
   property tax paflingvoter8 or skia County1 It
   Is therefore ordered by the ocaart that an elea-
   tloa be held wlthln and for raid County, on
   the 6th day of December, A.D. 1950, whloh aak
   Is not lese than twenty, nor more than ninety
   days from tha date of said order to tleteaa&nh
   whether or not d spsaial road tax of Five aenta
   on the Om -ihndred($100.) Dollars worth of
   property shall be levied upon all the property
   of Slanao County, Texan, subjeat to taxation
   for the garposo of building and malntalnlng
   the pub118 roads In Blanco County, Texas. Said
   eleotion ehall be held and notice thereof p$ren
   under the provIa3na     or sea. 9, Art. 8 or the
   Constitution of the State of Texas, and Art.
   6790 Otipter 4, Title 116, Revised Stat&em of
   1925, and only gialiried voters who are proper-
   ty tax payers be allowed to vote at said elee-
   tion.
         *All voters deaIrIng to su3?ort the 3ropo6-
    Ition to levy said tax shtil have prrlttenor
    printed on their ballots the words *For the Tax*
    and those opposed shall have written or printed
    on their ballota the word& .Againat the Tax.”
         Said eleotlon shall be held at the usual
    voting places in said Blanoo County, TaraS, and
    the regular atpointed and prment acting oftf-
    oars or eleatlona shall hold said eleotion.
         *The mannerof holding aala lleotloztahall
    be governed by the laws goreming general eleo-
    tlonr in this State*
          *A copy of this order signed by the County
    Judge of Blanc0 County, Texas, shall sane al
    a prsper notioe to be pr.lbliahedln a newsgap8r
                                                           44



lion.V. 8. Gear, Pa                                                              44


lion. V. B. Oosr, Page 8

and maintaining  the publla roads in aald oounty under
the protialona oi Section 9, Article 8 ot the Constl-
tutlon and Utlole 6790, nay be exgs.Med by the oounty
oomwlssioners*  court for the urpo5.eOS building and
mlnteinlng the pbllc roads In said oomty a8 said
court my in ita discretion determine.
         Thererore, you are respectfully advised that
it la the oglnlon oi this de~artmnt that a part of the
above mentioned money map be expended for the purpose
of building and maintaining public roads in Preolnct
Ro. 3 a8 the oomisslonera’ court may deternine.
         It 1s to be e>eoliloallyunderstood that vie
are not passing upon the authority of said oountp to
pap bond8 and interest thereon out of the above nention-
ed fund.
        Trusting that      the foregoing ful1.yanswaro your
lnqAry, we remain
                                  Ywrcl very tmly




AX!: ob